DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on June 30, 2022.
Currently, claims 1-5, 7-8, 13-14, 16-17, 68, 78-80, 112-115, and 133 are pending in the instant application. Claims 68, 78-80, and 112-115 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 1-5, 7-8, 13-14, 16-17, and 133 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 101
	Claims 1-5, 7-8, 13-14, and 16-17 remain rejected under 35 U.S.C. 101 as being directed to judicial exceptions for the reasons set forth in the last Office action mailed on March 31, 2022 and for the reasons set forth below.
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive. Applicant argues the instant claims as currently amended are patent eligible by pointing out Step 2A and “Example 45” of the 2019 Guidance because the claims are integrated into a practical application of judicial exceptions, wherein the practical application is “an improvement of detection of new APP variants associated with Alzheimer’s Disease”. In response, it is noted that the APP variants claimed to be detected in the instant case are not new, previously unknown SNVs as evidenced by Espeseth et al. (US 2006/0270841 A1) disclosing T714I, V715M, and L723P as known APP mutations. See paragraphs 0149, 0154-0155, and 0160. See also Ghidoni et al. (Journal of Alzheimer’s Disease, 2009, 18:295-303) disclosing A713T, T714I, V715M, V715A, T719P, and L723P mutations of APP. See Figure 1(A). Hence, the recited SNVs are not “new APP variants”. Further, even if the instant claims were to recite “new APP variants”, such recitation is not sufficient to render the claims patent eligible because the APP variants are naturally-occurring, not man-made, products that are naturally present in the blood of a subject having AD, wherein the claims would be therefore directed to use of a judicial exception, law of nature/natural correlation. 
Applicant further argues that the instantly claimed method “is improved as compared to methods comprising neurological tests, mental exams, or brain imaging” by pointing out paragraph 0182 of the instant specification. In response, it is noted that genetic screening/diagnosis of Alzheimer’s disease by detecting APP mutations was an art-recognized methodology as evidenced by the teachings of Di Fede et al. (Science, 2009, 323:1473-1477), Nicolas et al. (European Journal of Human Genetics, 2016, 24:710-716), and Parcerisas et al. (Journal of Alzheimer’s Disease, 2014, 42:1357-1382). Hence, the instant claims do not amount to applicant’s asserted “improvement” to the relevant field. 
Applicant argues that the instant claims recite “additional elements that amount to significantly more” than the recited judicial exceptions because “it was not routine nor conventional for one of skill in the art to perform the steps of the claimed method in the order recited.” Contrary to applicant’s argument, the sequential order of method steps recited in the instant claims was known and conventional in the relevant art. For instance, the Di Fede reference (2009) teaches detecting APP mutations for a severely demented subject, who presented “behavior changes and cognitive deficits” years ago and whose sibling “now shows multiple-domain mile cognitive impairment (MCI)” thus is at risk of having AD (see page 1474), and similarly, the Nicolas reference (2016) teaches detecting APP mutations in a blood sample of a subject who has a genetic history of AD in the family. As such, the sequential order of “identifying the individual”, “obtaining a biological sample from the individual”, and “detecting an expression profile” was not unconventional or unknown in the relevant art thus, the recited method steps in order do not amount to significantly more than the judicial exceptions.
In view of the foregoing, this rejection is maintained.

        New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 recites the limitation "the biological sample" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 13-14, 16-17, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fede et al. (Science, 2009, 323:1473-1477) in view of Nicolas et al. (European Journal of Human Genetics, 2016, 24:710-716), Parcerisas et al. (Journal of Alzheimer’s Disease, 2014, 42:1357-1382), Tang et al. (European Journal of Neuroscience, 2003, 18:102-103), Johnson et al. (Science, 2003, 302:2141-2144, of record), Shi et al. (Nature Communications, 2015, 7:12065), and Tilgner et al. (Nature Biotechnology, 2015, 33:736-742, of record).
Di Fede reports “the importance of screening demented and nondemented human populations for mutations of the A encoding region of APP” and that the identification of genetic variants/mutations “would help prevent the occurrence of the disease in their carriers.” (emphasis added). See page 1475.
Di Fede teaches that the “highly amyloidogenic effect of the A673V mutation in the homozygous state and its anti-amyloidogenic effect in the heterozygous state account for the autosomal recessive pattern of inheritance and have implications for genetic screening and the potential treatment of Alzheimer’s disease.” (emphasis added). See abstract at page 1473.
Di Fede exemplifies selecting a patient with “severe dementia”, who presented “early-onset dementia” such as “behavior changes and cognitive deficits” years ago and whose sibling “now shows multiple-domain mile cognitive impairment (MCI)”, wherein analysis of the selected patient’s APP gene reveals that the patient has an A673V APP mutation. See pages 1474-1475.
Di Fede does not teach that the A673V SNV is detected by long-read sequencing of the blood sample obtained from the individual who had “early-onset dementia” with genetic predisposition, wherein the individual is identified as having risk factors of having AD based on the detection of the A673V mutation. Di Fede also does not teach an A673V SNV-containing APP isoform whose exons are rearranged.
Nicolas teaches a method of “AD genetic diagnosis” comprising “genetic screening”, which can identify an individual carrying “a causative or probably causative variant in APP”, wherein the AD diagnosis uses “blood samples” obtained from AD patients, wherein DNA sequencing is performed and reads are mapped to the genomic sequence (emphasis added). See pages 710-711. See also the summary of the AD diagnosis steps depicted in Figure 1 as reproduced below.

    PNG
    media_image1.png
    694
    705
    media_image1.png
    Greyscale

Parcerisas teaches a method of identifying genomic single nucleotide variations (SNV) in genomic DNA obtained from blood samples, “blood-specific” SNVs (“bs-SNVs”), of Alzheimer’s disease (AD) patients comprising obtaining “mappable sequence data per individual” and aligning “reads from each sample independently to the human reference genome”, and applying a genotyping software/tool (e.g., “UnifiedGenotyper”) “to find SNVs using the default parameters”, wherein the initially identified SNVs are further filtered out, which provided “SNVs that were specific for blood” (emphasis added). See pages 1359-1360; Figures 1a-1c, 2b. 
Tang teaches that “several alternatively spliced human APP transcripts have been described” and “identification of a novel alternative splicing isoform of the human APP gene” is being made in the art, wherein some of the isoform of the human APP gene do not have one or more of exons 2, 7, 8, and/or 15 of the human APP that “is expressed as a 3.2-3.4-kb transcript”. See page 102. See also Figures 6A-6D copied below showing APP isoforms.

    PNG
    media_image2.png
    536
    695
    media_image2.png
    Greyscale

Johnson teaches a method of detecting expression levels of amyloid protein precursor (APP) mRNA variants in biological samples using hybridization data from the “junction probes”, which are “probes positioned at exon-exon junctions”, wherein use of a junction probe “for junctions 7 and 8” reveals that “exon 8” of “the longest isoform of APP” is “skipped” in a sample (emphasis added). See pages 2141-2142 and Figures 2A-2C.
Shi teaches that “long-read sequencing of the transcriptome reveals novel spliced genes” and that “long-read RNA sequencing may identify novel transcripts that can be missed by short-read RNA sequencing.” See pages 1 and 8.
Shi teaches that one can “evaluate transcriptional diversity and identify novel transcripts,” by performing “long-read RNA sequencing (Iso-Seq) on RNA samples extracted from whole blood.” See page 6.
Shi demonstrates that Iso-Seq long-read RNA sequencing provided identification of novel, different isoforms for a gene, wherein the isoforms include those missing exons and introns. See page 6 and Figures 3c and 3d.
Shi teaches that “personal genome sequencing” that identifies novel single nucleotide variants (SNVs) by utilizing art-recognized tools (e.g., “Illumina reads”, “PacBio long-read sequencing”) enables one “to identify disease-related genetic variants.” See pages 6 and 8.
Shi illustrates steps/methodology pertaining to identifying pathogenic SNVs in Figure 4d copied below.

    PNG
    media_image3.png
    392
    406
    media_image3.png
    Greyscale

Tilgner teaches that “long transcripts often undergo multiple alternative splicing events” thus “it is usually unclear which exons are included in which transcript, and the true complexity of the transcriptome remains unknown” and that “accurate and quantitative full-length transcriptomes are lacking for nearly all eukaryotes that have multiple exons per gene.” (emphasis added). See page 736.
	Tilgner teaches that “novel isoforms with novel introns” as well as novel isoforms having “exon-skipping events” can be detected by sequencing and mapping and that exon skipping occurring in long transcripts or the “long-distance information is observable only using long-read technologies.” (emphasis added). See pages 739-740.
	Tilgner teaches that detection of full-length transcriptomes for a gene having multiple exons “can be carried out by any laboratory with access to an Illumina sequencer and which is based on the Illumina MOLECULO technology.” (emphasis added). See page 736. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice “genetic screening” or “AD genetic diagnosis” that detects a human APP isoform comprising an SNV causing A673V mutation using a blood sample of an individual who has been identified as having Alzheimer’s disease (AD) risk factors, wherein the human APP splice isoform comprising the SNV is detected by art-recognized techniques including long-read sequencing and computational mapping methodologies. 
One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to practice art-recognized “genetic screening” or “AD genetic diagnosis” so as to detect whether the subject having AD risk factors is homozygous for an APP SNV causing A673V mutation in the subject’s blood sample because Di Fede demonstrated detection of a homozygous A673V mutation in a subject having AD risk factors such as “early-onset dementia” and genetic disposition, wherein Di Fede reported a “highly amyloidogenic effect of the A673V mutation in the homozygous state” such that the A673V mutation provides “the autosomal recessive pattern of inheritance”, thereby disclosing “the importance of screening demented and nondemented human populations for mutations of the A encoding region of APP”, and because analysis of genomic DNA in “blood samples” for identifying “blood-specific” single nucleotide variants (SNVs) found in AD patients was already practiced in the art as evidenced by Nicolas and Parcerisas, wherein Parcerisas reported “SNVs that were specific for blood”, thereby suggesting suitability and utility of blood samples for detecting blood-specific APP SNV causing A673V mutation, which in homozygous state causes “highly amyloidogenic effect”. 
One of ordinary skill in the art would also have been motivated to use long-read sequencing/mapping of the relatively long APP genetic sequence with a reasonable expectation of success in detecting and identifying an A673V mutation-containing human APP isoforms lacking one or more of exons 1-18 of the human APP sequence that is conventionally “expressed as a 3.2-3.4-kb transcript”, because genetic screening using long-read sequencing/mapping in a blood sample of a subject was taught “to identify disease-related genetic variants” containing SNVs, thereby providing “novel spliced genes” or novel isoforms having “exon-skipping events” as taught by Shi, wherein it was art-recognized knowledge that “long transcripts often undergo multiple alternative splicing events” as taught by Tilgner, wherein “several alternatively spliced human APP transcripts” having exons rearranged or a certain exon “skipped” (e.g., APP isoforms having exon 6 and exon 9 junction) were already reported in the art as evidenced by Tang and Johnson. One of ordinary skill in the relevant art would have utilized the art-recognized long-read sequencing/mapping methodologies such as “Illumina reads” and “PacBio long-read sequencing” used by relevant artisans, thereby identifying naturally occurring A673V mutation-containing APP isoforms comprising any one of SEQ ID NOs:1, 3-10, 12-14, and 16 in the blood sample of a subject identified to have AD risk factors with a reasonable expectation of success, because “novel”, “disease-related genetic variants” were known to be detected/identified by long-read sequencing/mapping as taught by Shi and Tilgner. Further, one of ordinary skill in the art would have also utilized Johnson’s “junction probes” that hybridize with a junction between two exons of A673V mutation-containing APP isoforms comprising any one of SEQ ID NOs:1, 3-10, 12-14, and 16 having exons rearranged due to “exon-skipping” or “alternative splicing”, because use of “junction probes” for a gene having multiple isoforms including APP isoforms was deemed useful for detecting the expression level or presence/absence of particular transcript isoforms as taught by Johnson.  
Accordingly, claims 1-5, 7-8, 13-14, 16-17, and 133 taken as a whole would have been prima facie obvious before the effective filing date.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 133 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract idea without significantly more. The claim recites the natural phenomenon of an expression profile of APP variants that naturally occur in a subject at risk of having or developing AD. Claim 133 also recites a mental process thus abstract idea of “identifying the individual as being at risk of having or developing Alzheimer’s disease”.
The judicial exceptions are not integrated into a practical application because the APP variant detection is required to use the natural phenomenon and the abstract idea, and furthermore, the detection method requires pre-identification of a subject as being susceptible to AD. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps including using a blood sample as the source of identifying or detecting APP SNVs for AD genetic diagnosis was well-known and conventional in the art as evidenced by Nicolas and Parcerisas. Further, selecting/identifying a subject who displays AD risk factors (e.g., a subject with early-onset dementia symptoms, a subject whose close family members present AD symptoms) for further AD genetic screening/analysis was also well-known and convention in the art as evidenced by Di Fede, Nicolas, and Pracerias. 
Accordingly, claim 133 is patent ineligible under §101.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635